Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number, 16/263/440, STERN AND SWIVEL BRACKET ASSEMBLY FOR MOUNTING A DRIVE UNIT TO A WATERCRAFT, filed on 1/31/19.

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 12/18/20 is acknowledged.
	Claims 8-10 and 15-19 contain structure with “a hydraulic steering component” which refers to non-elected invention species III, therefore claims 8-10 and 15-19 are withdrawn to non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14 is rejected as depending on rejected claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-14 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent # 9,540,088 to French.
	French teaches an assembly comprising a stern bracket (52) having first and second laterally spaced portions (54) and a swivel bracket (50) pivotally connected to the stern bracket about a tilt-trim axis (24).  The swivel bracket includes a hydraulic steering actuator (28) located laterally between the first and second portions of the stern bracket when the drive unit is in a trimmed-down position.  The swivel bracket defining first and second hydraulic steer ports (104 and 106) facing outward in a first lateral direction.  The first and second hydraulic steer ports being fluidly connected to the hydraulic steering actuator through passages formed at least partially within the swivel bracket for supplying hydraulic fluid to the hydraulic steering actuator (column 9, lines 44-60).  The swivel bracket includes at .   

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 8,377,266 to Kagawa
US Patent # 7,244,152 to Uppgard
US Patent Application Publication # 2009/0170384 to Balogh et al.
US Patent Application Publication # 2010/0285706 to Meguro et al.
US Patent Application Publication # 2012/0077395 to Ooishi et al.
US Patent Application Publication # 2019/0233073 to Wiatrowski
US Patent Application Publication # 2019/0233074 to Wiatrowski et al.
US Patent # 6,146,220 to Alby et al.
US Patent # 7,335,073 to Christian
US Patent Application Publication # 2014/0199898 to Takase
US Patent Application Publication # 2011/0195620 to Davis et al.
The cited references above teach the stern and swivel bracket assembly.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/10/21